Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/23/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s amendments, remarks, sequence listing, computer readable format, filed 5/23/22, and IDS, filed 6/22/22, have been entered.

2.   Applicant is reminded of the election of Group I.

3.   Claims 52-55 are withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to a non-elected invention.

Claims 29-51 are under examination.

4.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES:
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – The sequence listing statement of the specification does not disclose the size of the sequence listing.

Required response – The sequence listing statement of the specification must disclose the size of the sequence listing.

Specific deficiency – Line <110> of the sequence listing does not disclose the names of the applicants.
 
Required response – Line <110> of the sequence listing does not disclose the names of the applicants.

5.   In view of applicant’s amendments all previous rejections have been withdrawn.

6.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.   Claims 29-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
A)  Claim 29 is non-sensical in that it recites a method wherein the autoantibodies of steps (a) and (b) are detected, that is, must be found; it is not a method wherein said antibodies might be found.  

Accordingly, the claims are considered to be vague and indefinite, the metes and bounds of which cannot be determined.

Applicant’s arguments filed 5/23/22 have been fully considered but are not found persuasive.  Applicant has not addressed the issue.  

Such is not a limitation of the claims.

8.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.   Claims 29-51 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) The new method of independent Claim 29, and
B) The new method steps of Claim 31.

	Regarding Claim 29, the method as now claimed requires that the antibodies of parts A) and B) will be found.  Contrast such with the recitation of original Claim 1 wherein the question was whether the antibodies of the claims would be found.  Applicant’s additional cites throughout the specification and figures do not disclose the new limitation.  Moreover, as set forth previously, original Claim 1 provides no support for the new method of Claim 29 as Claim 1 had no method steps other than to determine by determining, whereas the claim now recites a method of detecting antibodies.  The only disclosure of the specification cited by applicant that discloses detecting is Example 6.  Said example, however, discloses only a very specific method, certainly not the generic detecting of the claim, and it fails to disclose the detecting of an autoantibody associated with RA.

Regarding Claim 31, applicant now provides 3 cites in support.  The combined cites do not disclose the method of the claim.  The cite at page 27 requires a solid surface; the cite at page 21 discloses only the use of SAA and MAA and not the generic determining of the claim; the cite at page 22 discloses only the use of mass spectrometry and not the generic determining of the claim.

10.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.  Claims 29-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions, i.e., a process.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that in subjects at risk of developing RA elevated levels of N-linked glycosylation at one or more positions in a Fab-portion of the antibody are found.  Additionally the claims encompass an abstract mental process, i.e., calculating.

Under Step 2A, prong 2, the claims have been determined to not recite additional elements that integrate the judicial exception into a practical application, i.e., the claims do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The generic detecting and calculating of the claims do not provide the required meaningful limit, indeed, such are required to determine the judicial exception.  Neither does the generic “and treat” with NSAIDS or DMARDS of Claim 47 provide the required meaningful limit, i.e., such is not a particular or specific treatment.  

Under final Step 2B the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims, i.e., the claims do not recite elements beyond the well-understood, routine, or conventional activities of detecting ad calculating.  No additional elements are recited except for the conditional generic “and treat” with NSAIDS or DMARDS of Claim 47.  Said “and treat” is most certainly well-understood, routine, and conventional

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it" (or generic “and treat”).  As set forth in Mayo vs. Prometheus:
“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon, the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Applicant’s arguments filed 2/24/22 have been fully considered and addressed in the new rejection.

12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/01/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644